DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian C. Pauls on 09/09/2022.
The application has been amended as follows: 
Amendment to the claims:

Claim 3, lines 2-3 “the inner” should be amended to –an inner–
Claim 3, line 3 “the outer” should be amended to –an outer–
Claim 3, line 4 “the two partial” should be amended to –the respective partial–
Claim 4, line 3 “the cartridge” should be amended to –a cartridge–
Claim 6, line 2 “the inner” should be amended to –an inner–
Claim 6, lines 2-3 “the outer” should be amended to –an outer–
Claim 6, line 3 “the cartridge” should be amended to –a cartridge–
Claim 7, line 2 “on its second” should be amended to –on the second–
Claim 8, line 2 “the outer” should be amended to –an outer–

Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a wall-mountable sanitary conduit. However, the prior art of record have failed to teach at least the combination of 
wall-mountable sanitary conduit connection device, comprising: a wall-mountable base body having a receiving sleeve and a water inlet duct which, with an inlet duct outflow, leads through a periphery of the receiving sleeve  into the receiving sleeve; an electrically controllable valve having a cylindrical valve cartridge which is axially insertable into the receiving sleeve and in which a valve unit is located, which valve cartridge has an electrical valve connection unit on a first end face and a pipe connection coupling on a second end face and includes, on a peripheral side of the cylindrical valve cartridge and axially positioned between the first end face and the second end face, a valve inlet opening which is capable of being coupled to the inlet duct outflow in a fluid-tight manner; and a fastening unit for fastening the valve cartridge in a fixed position in the receiving sleeve as claimed in claim 1.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631